Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-16, 18-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a graphics processing apparatus, among other things, comprising:
wherein the lowest level nodes comprise pointers to leaf data; and 
circuitry to store the lowest level nodes of the hierarchical acceleration data structure, comprising: 
quantizing a set of lowest level nodes of a parent inner node within the hierarchical acceleration data structure to generate a set of quantized lowest level nodes, and 
 storing a quantized lowest level nodes and leaf data associated with the quantized lowest level node without storing pointers to the associated leaf data, wherein locations of the associated leaf data are determined based on a size of the associated leaf data.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611